Title: To Thomas Jefferson from Samuel Williamson, 9 June 1807
From: Williamson, Samuel
To: Jefferson, Thomas


                        
                            Honoured Sir,
                            
                            City of Washing, 9th. June 1807
                        
                        I am under the needcessity of making application to Your Honour for a small Sum of Money to relieve me at
                            this time as I am in distress and not one friend nor acquaintance in the City to lend me a few Dollars to assist me to my
                            Friends
                        I have been boarding at Mr. Dines’ and was taken
                            unwell at that place & insomuch that I am not able to walk home Mr. Dine could not Book me longer as I had not the
                            money on hand to pay him Immediately, the Doctor advise’s me to take Stage and go home Immediately
                        My home is at Carlisle in the State of Pennsylvania, the Distance of the Stage Rout will be 120 Miles. I pray
                            Your Honour Does me the favour to let me have as much Money as will Defray my Expences & Stage hire from this place home
                            as I have been so unfortuneate, Your Honour will find my name on the list of officers in the Aumerican army from the 22d.
                            of November 1804. to the 14th. of Feby. 1807 I should not have been under the needcessity of requesting this favour had
                            it not been for a disappointment which I met with by waiting on pay Due to me from John B Barnes Capt. and District paymaster.—
                        I have also wrote to the Executors of my Fathers Estate and they could not forward the money untill a
                            settlement of the Estate was made—
                        I have Endavoured to get Business in this place previous to my Indisposition but could not find Imploy—Viewing those Sircumstances I hope Your Honour will help me to as much money as will pay my way home, if the favour is
                            granted I wish tomrrow morning in the Stage and can be home in three Days, if it is Your wish Sir to see me in parson
                            altho I am Sick I will Wait of Your Honour at any hour You may pleas to appoint—
                  In Complying With the above You will much
                            oblige Your needy & Most Obdt. Servt.
                        
                            Saml. Williamson
                            
                            Late Lieut. 2d. Regt. Infty.
                        
                        
                            P.S. Sir pleas let me know the result by the bearer as I have not one Dollar to pay my way & in a
                                strange place Sir
                            
                        
                        
                            S. W.
                        
                    